Citation Nr: 0613341	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  01-03 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for retinochoroiditis 
with a history of chorioretinitis and iritis of the left eye.  

REPRESENTATION

Appellant represented by:	Patricia D. Granados, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat
REMAND

This case was remanded by the Board of Veterans' Appeals 
(Board) in November 2003 and is REMANDED again to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.

In December 2001 the veteran testified before an Acting 
Veterans Law Judge who later ceased to be employed by the 
Board.  In March 2006 the veteran advised in writing that he 
wanted a new Board hearing (at the RO).

Accordingly, the Board REMANDS for the following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge. 

The veteran has the right to submit additional evidence and 
argument on this remanded matter.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Remands require expeditious handling.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

